Case 8:20-cv-02215-TPB-AAS Document 34 Filed 12/16/20 Page 1 of 3 PageID 1175




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

JERMC LTD., et al.,

      Plaintiffs,

v.                                             Case No. 8:20-cv-2215-T-60AAS

TOWN OF REDINGTON SHORES,
et al.,

      Defendants.
________________________________________/

                                      ORDER

       Defendants Town Building Official Steven Andrews, Town Building Inspector

Joseph Walker, Vice-Mayor Thomas Kapper, and Commissioner Jeffery Neal

(collectively, the defendants) move for an emergency protective order for four

depositions beginning tomorrow, December 17th. (Doc. 33). Plaintiffs JERMC Ltd.

and JERMC Management Corp. (collectively, the plaintiffs) move to compel

attendance at the scheduled depositions. (Doc. 25).

      The defendants also request a protective order for other discovery propounded

by the plaintiffs or entry of a case management and scheduling order. (Doc. 27). The

defendants further request that the court conduct a pretrial conference to resolve

disagreements over the case management report to facilitate entry of a case

management and scheduling order. (Doc. 26).




                                         1
Case 8:20-cv-02215-TPB-AAS Document 34 Filed 12/16/20 Page 2 of 3 PageID 1176




      Typically, filing a last-minute motion for protective order does not discharge a

deponent from appearing for his deposition. The Discovery Rules Handbook of this

District provide that “the mere filing of a motion for protective order does not, absent

an order of the Court granting the motion, excuse the moving party from complying

with the discovery requested or scheduled.” See M.D. Fla. Discovery Practices

Handbook, VII. B. Here, however, the parties have not submitted a case management

report, the court has not entered a case management and scheduling order, and the

plaintiffs’ insistence on immediate discovery is premature. The court will conduct a

case management conference to help the parties complete their case management

report and address discovery issues. If necessary, the court will schedule a follow-up

discovery conference at that time.

      Finally, at first appearance, these motions and the fabricated urgency of

discovery appear to stem from the parties’ inability (or at least unwillingness) to work

together in a productive manner. The court reminds the parties that discovery in the

Middle District should be conducted in the spirit of cooperation and civility. See

Martin v. Nw. Mutual Life Ins. Co., No. 8:04-CV-2328-T-23MAP, 2006 WL 148991, *1

(M.D. Fla. Jan. 19, 2006); see also M.D. Fla. Discovery Practices Handbook, I. A.

      Accordingly, it is ORDERED that

      (1)    The plaintiffs’ motion to compel attendance at the scheduled depositions

(Doc. 25) is DENIED without prejudice. The plaintiff may reschedule the subject

depositions after entry of a case management and scheduling order, if appropriate.


                                           2
Case 8:20-cv-02215-TPB-AAS Document 34 Filed 12/16/20 Page 3 of 3 PageID 1177




      (2)    The defendants’ motions for protective order (Docs. 33, 27) are

GRANTED in part and DENIED in part. The motions are granted only to the

extent that discovery is stayed pending a case management conference with the court

and subsequent entry of a case management and scheduling order. Otherwise, the

motions are denied.

      (3)    The defendants’ motion for a pretrial conference (Doc. 26) is

GRANTED. The court will contact the parties with available dates and times and

schedule the pretrial conference under separate order. In that order, the parties will

be directed to confer in good faith about scheduling and discovery issues and file a

joint notice outlining the remaining issues to be addressed at the pretrial conference.

      ENTERED in Tampa, Florida on December 16, 2020.




                                          3
